Name: Council Regulation (EEC) No 846/81 of 31 March 1981 extending the period of application of Regulation (EEC) No 438/81 establishing the arrangements applicable to imports originating in Yugoslavia consequent upon the accession of the Hellenic Republic to the European Economic Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/64 Official Journal of the European Communities 1 . 4 . 81 COUNCIL REGULATION (EEC) No 846/81 of 31 March 1981 extending the period of application of Regulation (EEC) No 438/81 establishing the arrangements applicable to imports originating in Yugoslavia consequent upon the accession of the Hellenic Republic to the European Economic Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 438/81 shall be amended as follows : 1 . In the first paragraph of Article 1 , ' 31 March 1981 ' shall be replaced by '31 May 1981 '. 2 . In the second paragraph of Article 1 , the term 'quarterly volume' shall be replaced by ' two ­ monthly volume'. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas a Protocol , to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ^), shall be concluded to take account of the accession of the Hellenic Republic ; Whereas, pending the conclusion of this Protocol , the Community has taken autonomous measures by Regu ­ lation (EEC) No 438/81 (2 ) expiring on 31 March 1981 ; Whereas it is necessary to extend this Regulation , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1981 . For the Council The President G. BRAKS (!) OJ No L 130 , 27. 5 . 1980, p . 2 . (2 ) OJ No L 53 , 27 . 2 . 1981 , p . 1 .